Appeal from an order of the Supreme Court, at the Schenectady Special Term, denying defendant’s motion to dismiss'the complaint herein. The motion was made upon three grounds. First, that the claim set forth in the complaint had been released; second, that the action was not commenced within the time limited therefor; and third, that the court lacked jurisdiction of the subject matter, and that plaintiff’s claim, if any, should be for workmen’s compensation. There are questions of fact involved which preclude a decision on these issues as a matter of law, and hence the motion was properly denied. Order appealed from affirmed, with costs. All concur. [See post, pp. 1072, 1076.]